Jenkins, J.
Stulb & Vorhauer, plaintiffs in the court below, were the holders of a lease contract from the Glenn Springs Company, of Spartanburg, South Carolina, of the Glenn Springs Hotel property (which was a summer hotel) for the season of 1915, at a rental of $3,500. On April 1, 1915, this lease was transferred to Bryan Lawrence, by a written contract signed by the plaintiffs and by Lawrence which provided that the lease was.to begin on that date and end November 1, 1915. About May 20, 1915, J. H. Milligan, who testified that he had been requested by Bryan Lawrence, prior to April 1, to operate the hotel for him during the season of 1915, went with Watkins, attorney for Bryan Lawrence, to Glenn Springs, and went over the hotel to ascertain its condition, for the purpose of opening the hotel in June. On their return to Augusta, they notified the plaintiffs that the president of the Glenn Springs Company informed them that the *184company liad never consented to the transfer of the lease to Bryan Lawrence. Thereupon Vorhauer, one of the plaintiffs, and the plaintiffs’ attorney, went to Glenn Springs, and on May 26, 1915, obtained the written consent of the Glenn Springs Company for Bryan Lawrence to operate the hotel during the season of 1915, without releasing the plaintiffs from their liability to pay the rent, and on the next day copies of this written consent were delivered to Watkins, the attorney, and Milligan, the agent, of Bryan Lawrence, and about June 1, 1915, Milligan went to Glenn Springs, took charge-of the hotel as the agent of Lawrence, and opened and operated it during the summer season of 1915. On June 2, 1915, Bryan Lawrence executed a power of attorney to his son, E. L. Lawrence, empowering him to do any and all things necessary for the operation of the Glenn Springs Hotel during the season of 1915. Bryan Lawrence went to the hospital some time during the month of April, 1915, and was in the hospital most of the time until his death in March, 1916. He died testate, leaving as the executors of his will Joseph S. Watkins, his attorney, and T. J. Morrow. On’ September 27, 1915, during the lifetime of Bryan Lawrence, the plaintiffs brought suit against him to recover the rental of the hotel, whereujwn lunacy proceedings were instituted, and his son, E. L. Lawrence, was appointed as guardian, and filed a defense in this case, setting up (1) that Bryan Lawrence was insane at the time of the execution of the alleged contract, and therefore not bound by its terms; and (2) that the plaintiffs failed to deliver the hotel property to Bryan Lawrence, or his agents, at the time specified in the contract, and that this failure to so deliver said hotel relieved Bryan Lawrence of the contract, or if it' did not wholly relieve him of the contract, he was entitled to have credit for whatever damages he suffered by reason of such delayed delivery. Upon the death of Bryan Lawrence his executors were made parties defendant, and upon the trial the jury returned a verdict in favor of the plaintiffs, for the full amount siiecl for. The defendants made a motion for a new trial, which was overruled, and to this ruling the defendants excepted.
Upon the question of the plaintiffs’ rights under a 'contract where. a plea of insanity had been interposed in behalf of the defendant, the judge charged the jury in substantial accord with the principles of law set forth in the first headnote of this opinion. On each of the issues of fact as made by the evidence upon the *185several questions thus involved, the jury was authorized to find in favor of the plaintiffs. The rulings stated in the headnotes do not require elaboration.

Judgment affirmed.


Wade, C. J., and Luke, J., concur.